Case 2:18-cr-00123-cr Document 6 Filed 10/18/18 Page 1 of 2

    

 

UNITED STATES DISTRICT COURT 2H@OCT 18 AMIO: Gb

FOR THE DISTRICT OF VERMONT

 

UNITED STATES OF AMERICA )
)
Vv. )
) Crim.No: PII B-CR - 123
KRYSTAL WHITCOMB and )
SHAWN WHITCOMB, )
Defendants )
INDICTMENT
The Grand Jury charges:
COUNT 1

On or about October 10, 2018, in the District of Vermont, defendant KRYSTAL
WHITCOMB knowingly and intentionally distributed heroin, a Schedule I controlled substance.

(21 U.S.C. §§ 841(a)(1), (6) )(C))
Case 2:18-cr-00123-cr Document 6 Filed 10/18/18 Page 2 of 2

COUNT 2

On or about September 6, 2018, in the District of Vermont, defendant SHAWN
WHITCOMB knowingly and intentionally distributed heroin, a Schedule | controlled substance.

(21 U.S.C. §§ 841(a)(1), (b)(1)(C))

A TRUE BILL

 

Khoa. (AES? 7 Ay Jax

CHRISTINA E. NOLAN
United States Attorney
Burlington, Vermont
October 18, 2018

tO
